DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments and arguments/remarks filed on 07/15/2021 have been entered and fully considered.
Instant claim 1 has been amended currently.
Previously, a Notice of Appeal has been filed and entered on 09/16/2021.
Previously, a pre-Brief Conference was conducted and entered as of 10/27/2021.
Currently, instant claims 1-20 are pending.

Response to Arguments
Applicant's arguments/remarks filed 07/15/2021 have been fully considered but they are not persuasive.  Furthermore, the current response has been previously considered by the Applicant in the advisory action filed and entered on 08/06/2021; the position of the Examiner is still maintained and re-entered below.

Within the current response filing on p. 6-9 (more specifically p. 9), applicant states that, "... neither Ozawa et al. nor O'Connor et al. discloses or suggests a light absorption layer comprising liquid and filling a flow channel between a micropore array layer and a lid covering the micropore array layer ...".  
The Examiner disagrees. As stated previously, the combination of Ozawa et al. and O'Connor et al. (specifically O'Connor et al.) discloses (fig. 15A-15C) one or more fluid plugs in fluid 332 that travels within channel 331,wherein the plugs are immiscible fluids like water (para. [0089]) and that water is infrared absorptive (para. [0089]). With this restated, it is the position of the Examiner that the combination of Ozawa et al. and O'Connor et al. still reads on the instant claims.

Applicant states on p. 10 of the current response that the combination of Ozawa et al. and O'Connor et al. does not meet the structure of the currently filed instant claims. 


Furthermore, the previously filed double patenting rejection(s) is still maintained since no amendment to distinguish the previous invention has been provided nor a terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) has been filed and made of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 15/945,272 (U.S. 2018/0221877 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite microfluidic devices comprising a substrate or base plate, a lid member, a microwell or micropore array, color dependent or sensitive layer or wall, and/or liquid layer; and a corresponding method of analysis employing the microfluidic devices (see pending claims).  Both sets of pending claims are filed by the same applicant and/or assignee and recite the same microfluidic device and corresponding methods (see pending claims); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ either microfluidic devices for analyzing multiple samples using an electromagnetic wave and the microwell or micropore arrays of the microfluidic devices (see respective abstracts).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0015828 A1 (Ozawa et al.) in view of U.S. 2005/0100270 A1 (O’Connor et al.); O’Connor et al. was cited in the interview summary filed on 08/11/2020.
In regards to instant claims 1-2 and 8; Ozawa et al. discloses (abstract and fig. 1-15) a low cost sample analysis chip in which liquid is supplied to wells formed in the chip so as to carry out reactions by a simple liquid supply method with no variation in the amount of liquid in each well, wherein the device can be used when detecting or measuring a fluorescence reaction or the like (para. [0115]):  (“A microfluidic device … supplies a target of analysis …” and “A fluorescence observation kit …”).  Ozawa et al. discloses (fig. 1-10 and para. [0114]-[0123]) a chip comprised of a second base material 402 or 402’ (“a substrate …”) with a first base material 401 or 401’ (“a lid member facing …”), wherein the combined materials contain wells and flow passages (the lower surface of the material 401 or 401’ reading on “a micropore array layer formed …” and the structures on said lower surface reading on “a plurality of microwells …”) formed there between the materials of the chip (encompassing covering “the micropore array layer on the substrate …” by way of the combined materials that “cover” the fluidic components so as to form “a flow channel between the lid member and the micropore array layer …”).  Ozawa et al. discloses (para. [0044]-[0045]) that the first base material is formed of a resin that is optically transparent with respect to visible light and light “absorptive” with respect to infrared rays, and that the second base material is a plate-shaped or film-shaped material that transmits infrared rays having a wavelength of at least 800 nm (“an electromagnetic wave”).  Ozawa et al. discloses that a base material can comprise metallic materials (para. [0116]) and that these materials can be applied in the form of a thin metallic sheet pressed thereon (para. [0117]).  Ozawa et al. discloses (para. [0152]) the use of an oil (encompassing a “liquid”), which does not inhibit the reaction of samples and reagents may be delivered to each well by the same process.
	Ozawa et al. does not explicitly disclose, “a light absorption layer comprising liquid and formed in the flow channel … is configured to absorb an electromagnetic wave ... and shields the plurality of microwells…”.  However, O’Connor et al. discloses (abstract and fig. 1-19) a microfluidic system uses to control light via light-fluid interaction so as to affect reflection, refraction, absorption, optical filtering, or scattering of light beams.  O’Connor et al. discloses (fig. 15A-15C) discloses an embodiment of their invention employing one or more fluid plugs 333-334 included in fluid 332 (encompassing “a light absorption layer comprising liquid …”), all of which are within channel 331.  O’Connor et al. discloses (para. [0088]-[0091]; specifically para. [0089]) that the plugs 333-334 comprise immiscible fluids that include water, hydrocarbons (oils), organic solvents, and mercury (encompassing “liquids”).  O’Connor et al. further discloses (para. [0089]) that for near-IR region, which is commonly used in laser communications, the fluids employed can include:  carbon disulfide and carbon tetrachloride that are substantially optically transmissive, mercury that is substantially reflective, and water that is substantially absorptive.  Ozawa et al. discloses (para. [0044]-[0045] respectively) and O’Connor et al. discloses (para. [0089] respectively) fluidic devices used for analysis with infrared light; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the one or more fluid plugs 333-334 included in fluid 332 of O’Connor et al. within the chip device of Ozawa et al. for the purpose of analyzing fluid samples for analysis (abstract and fig. 1-15 of Ozawa et al.).  Motivation to employ the fluid 332 that includes one or more plugs 333-334 of O’Connor et al. in the chip device of Ozawa et al. stems from the need to develop devices for optical switching processes in which better control of light or electromagnetic radiation is used for analysis of a test sample (para. [0005] of O’Connor et al.)

	In regards to instant claims 3-4; Ozawa et al discloses (fig. 1-7 and para. [0080]) a chip device comprising an injection port close to an exit – the inlet/outlet regions 107, wherein a plurality of wells 102 connected to main flow passage 103 via a plurality of side passages 105.  Ozawa et al. discloses (fig. 1-10 and para. [0114]-[0123]) a chip comprised of a second base material 402 or 402’ (“a substrate …”) with a first base material 401 or 401’ (“a lid member facing …”), wherein the combined materials contain wells and flow passages formed there between the materials of the chip (encompassing covering “the micropore array layer on the substrate …” by way of the combined materials that “cover” the fluidic components via a “bottom layer”; the thickness of the first and second base materials “micropore array layer” comprising “a wall layer …”; and “a micropore array layer …” with a “bottom layer position on the substrate” and a “wall layer” forming “a plurality of microwells …”).  
In regards to instant claims 5-6; Ozawa et al. discloses (para. [0152]) the use of an oil (encompassing “liquid” and “the liquid is not readily miscible …”), which does not inhibit the reaction of samples and reagents may be delivered to each well by the same process.  O’Connor et al. discloses (para. [0088]-[0091]; specifically para. [0089]) that the plugs 333-334 comprise immiscible fluids that include water, hydrocarbons (oils), organic solvents, and mercury (encompassing “liquids”).
	In regards to instant claim 7; Ozawa et al. disclose (para. [0138]-[0139]) the use of pigments and dyes, as well as the use of a propylene resin pellet containing an infrared absorbing agent.
	In regards to instant claims 9-12, which are dependent upon previously rejected instant claim 1 above; Ozawa et al. recites (claims 25-31) several method steps for producing a sample analysis chip and sample analysis method employing the analysis chip (“A sample analysis method in which the microfluidic device according …”) comprising the steps of:  fixing a reagent in the well before pasting together the first base material and the second base material during production of the sample analysis chip (“supplying …, sealing …”), irradiating an infrared laser from the second base material side for melting and bonding the first base material to the second base material thereby pasting them together (“irradiating …”), and “detecting” and measuring device for detecting a reaction in the well.  Ozawa et al. discloses (para. [0116]) visually observing sample condition within the chip due to the chip being constructed of optically transparent material:  (encompassing “an observation surface …”).  
	In regards to instant claims 13-14; Ozawa et al. discloses (para. [0161]) obtaining sample nucleic acids from blood to make solution samples.  
	In regards to instant claims 15-16; Ozawa et al. discloses (para. [0185]) using a sample analysis chip to perform PCR reactions, wherein fluorescence is emitted due to the enzymatic reaction within a well.
In regards to instant claim 17; Ozawa et al. disclose (para. [0159] and [0177]) the use of a probe reagent for “invader” reaction and enzymes.  
	In regards to instant claim 18; Ozawa et al. discloses (para. [0152]) the use of an oil for delivering liquid samples, wherein oil can be mineral oil and silicon oil:  (encompassing “a sealant”).  Ozawa et al. discloses (para. [0138]) the use of an infrared absorbing agent like a pigment compounds like dyes and pigments (encompassing “a light absorbent substance …”), wherein the agent can be mixed 0.1 parts by weight relative to 100 parts by weight of a resin (para. [0139]).
	In regards to instant claims 19-20; Ozawa et al. discloses (para. [0117]) the use of resin “molding” processes such as injection molding and vacuum molding, mechanical cutting, grinding or etching processes, or pressing or squeezing processes:  (encompassing “integrally molded” processes for forming a microfluidic device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797